Citation Nr: 0005341	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  The veteran's appeal was certified to the Board in 
October 1999.  

2.  In January 2000, the Board received a written statement 
from the veteran submitted by the veteran's representative, 
requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

A justiciable issue involving an increased evaluation for 
PTSD is not currently before the Board.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (1999).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case.  § 38 
U.S.C.A. § 7105(d)  (West 1991).  

The veteran submitted a claim of entitlement to service 
connection for PTSD in May 1995.  In September 1997, the RO 
granted service connection for PTSD, and a 10 percent 
evaluation was assigned.  The veteran disagreed with that 
determination in September 1997.  A Statement of the Case was 
issued in January 1998, and the veteran submitted a 
Substantive Appeal in February 1998.  In November 1998 the RO 
increased the veteran's evaluation to 30 percent, and in 
April 1999, the RO increased the evaluation to 70 percent.  
The appeal was certified to the Board on October 12, 1999.  
In January 2000, the Board received a written statement from 
the veteran submitted by the veteran's representative 
requesting that his appeal be withdrawn.  

Under the provisions of 38 C.F.R. § 20.204(b) and (c), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances by the appellant's 
representative, at any time before the Board promulgates a 
decision.  As the veteran's above noted request to withdraw 
his appeal complies with 38 C.F.R. § 20.204(b) and (c), his 
appeal is not properly before the Board and must therefore be 
dismissed. 38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of entitlement an increased 
evaluation for PTSD is dismissed.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

